Case 4:19-cv-00507-ALM Document 92-1 Filed 05/12/20 Page 1 of 4 PageID #: 1426




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS

DAMONIE EARL, LINDA RUGG, ALESA
BECK, TIMOTHY BLAKEY, JR.,
STEPHANIE BLAKEY, MARISA                                     Civil Action No. 4:19-cv-00507
THOMPSON, MUHAMMAD MUDDASIR
KHAN, ELIZABETH COOPER, JOHN
ROGERS, VALERIE MORTZ-ROGERS, and
LAKESHA GOGGINS, each individually and
on behalf of all others similarly situated,

Plaintiffs.

v.

THE BOEING COMPANY,
SOUTHWEST AIRLINES CO.,

 Defendants.



                   DECLARATION OF BRIAN J. DUNNE IN SUPPORT OF
               PLAINTIFFS’ MOTION TO AMEND THE SCHEDULING ORDER

I, Brian J. Dunne, declare as follows:

          1.      I am an attorney duly admitted to practice in the Eastern District of Texas, and a

partner at the law firm of Bathaee Dunne, LLP, counsel of record for plaintiffs in this action. I

am a member of good standing of the Bar of the State of California. I have personal knowledge

of, and if called as a witness, I could and would testify competently to the matters set forth

herein.

          2.      Attached hereto as “Exhibit A” is a Proposed Second Amended Scheduling Order

in this Action.



                                                   1
Case 4:19-cv-00507-ALM Document 92-1 Filed 05/12/20 Page 2 of 4 PageID #: 1427



       3.      Attached hereto as “Exhibit B” is a true and correct copy of a May 6, 2020 email

chain between counsel in this action.

       4.      Attached hereto as “Exhibit C” is a true and correct copy of the February 25, 2020

Transcript of Proceedings before this Court in this action.

       5.      Attached hereto as “Exhibit D” is a true and correct copy of a May 5, 2020 email

chain between counsel in this action.

       6.      Attached hereto as “Exhibit E” is a true and correct copy of an April 30, 2020

letter I sent to Michael A. Swartzendruber, counsel for Southwest in this action.

       7.      Attached hereto as “Exhibit F” is a true and correct copy of a May 11 email chain

between counsel in this action.

       8.      Attached hereto as “Exhibit G” is a true and correct copy of a May 21, 2019 email

chain bearing bates stamps SWA_Earl_00152179 – SWA_Earl_00152181.

       9.      Attached hereto as “Exhibit H” is a true and correct copy of a June 5, 2019 email

chain bearing bates stamps SWA_Earl_00459306 – SWA_Earl_004593909.

       10.     Attached hereto as “Exhibit I” is a true and correct copy of an October 16, 2019

New York Times article Read the Boeing Pilot Messages From 2016: ‘The Plane Is Trimming

Itself Like Crazy.’” The New York Times¸ Oct. 18, 2019 (available at:

https://www.nytimes.com/2019/10/18/business/boeing-pilot-messages.html).

       11.     Attached hereto as “Exhibit J” is a true and correct copy of a September 20, 2016

chat transcript produced by Boeing in this matter bearing bates stamp BOE_EDTX_04_0000055.

Boeing applied all redactions on the transcript.




                                                   2
Case 4:19-cv-00507-ALM Document 92-1 Filed 05/12/20 Page 3 of 4 PageID #: 1428



      12.    Attached hereto as “Exhibit K” is a true and correct copy of a June 7, 2017 chat

transcript produced by Boeing in this matter bearing bates stamps BOE_EDTX_04_0000032 –

BOE_EDTX_04_0000037. Boeing applied all redactions on the transcript.

      13.    Attached hereto as “Exhibit L” is a true and correct copy of a November 6, 2018

email chain bearing bates stamp SWA_Earl_00470756.

      14.    Attached hereto as “Exhibit M” is a true and correct copy of a November 6, 2018

email chain bearing bates stamp SWA_Earl_00470769 – SWA_Earl_00470770.

      15.    Attached hereto as “Exhibit N” is a true and correct copy of a November 7, 2018

email chain bearing bates stamps SWA_Earl_00470787 – SWA_Earl_00470788.

      16.    Attached hereto as “Exhibit O” is a true and correct copy of a November 7, 2018

email chain bearing bates stamps SWA_Earl_00470800 – SWA_Earl_00470802.

      17.    Attached hereto as “Exhibit P” is a true and correct copy of a November 7, 2018

email chain bearing bates stamps SWA_Earl_00470844 – SWA_Earl_00470846.

      18.    Attached hereto as “Exhibit Q” is a true and correct copy a November 7, 2018

email chain bearing bates stamps SWA_Earl_00470869 – SWA_Earl_00470871.

      19.    Attached hereto as “Exhibit R” is a true and correct copy of a November , 2018

email chain bearing bates stamps SWA_Earl_00470815 – SWA_Earl_00470817.

      20.    Attached hereto as “Exhibit S” is a true and correct copy of a November 7, 2018

email chain bearing bates stamps SWA_Earl_00470829 – SWA_Earl_00470830.

      21.    Attached hereto as “Exhibit T” is a true and correct copy of a November 7, 2018

email chain bearing bates stamp SWA_Earl_00470976.




                                              3
Case 4:19-cv-00507-ALM Document 92-1 Filed 05/12/20 Page 4 of 4 PageID #: 1429



       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

12th day of May, 2020.

                                                             ____________________
                                                             Brian J. Dunne




                                                4
